Dismissed and Memorandum Opinion filed August 20, 2015.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-15-00331-CR
                             NO. 14-15-00332-CR

                  BENJAMIN EUGENE ALLEN, Appellant
                                       V.

                      THE STATE OF TEXAS, Appellee

          On Appeal from the County Criminal Court at Law No. 8
                          Harris County, Texas
               Trial Court Cause Nos. 2000793 & 2000794

                MEMORANDUM                     OPINION


      Appellant appeals his convictions for assault of a family member and
evading arrest or detention. Tex. Penal Code Ann. §§ 22.01 & 38.04 (West Supp.
2014).

      On June 23, 2015, this court ordered a hearing to determine why a reporter’s
record in these appeals has not been filed. On July 1, 2015, the trial court
conducted the hearing, and the record of the hearing was filed in this court on
August 12, 2015.

      At the hearing, appellant stated that he no longer wished to pursue his
appeals. Appellant has not filed a written motion to withdraw the appeal or a
written motion to dismiss the appeal. See Tex. R. App. P. 42.2(a). But, based upon
the testimony at the hearing that appellant does not want to continue his appeals,
we conclude that good cause exists to suspend the operation of Rule 42.2(a) in
these cases. See Tex. R. App. P. 2.

      Accordingly, we dismiss the appeals.



                                  PER CURIAM


Panel consists of Chief Justice Frost and Justices Christopher and Donovan.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                        2